DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on August 25, 2021.
Claims 1-3, 5, and 11-12 have been amended. 
Claim 4 has been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed August 25, 2021, with respect to Claims 1, and 11-12 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities found in the claims. 
Applicant’s arguments, see Pg. 9, filed August 25, 2021, with respect to Claims 3-5 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language, and has canceled claim 4. 
Applicant’s arguments, see Pg. 10, filed August 25, 2021, with respect to Claims 1-12 have been fully considered and are persuasive.  The 102(a)(2) and 103 rejections of the claims have been withdrawn. Regarding claims 1, 11, and 12, Applicant has included the subject matter indicated as allowable in the Office action mailed on July 6, 2021. Tajima discloses one-shot imaging and two shot imaging in [0110] and [0114] but fails to disclose a number of one-shot imaging operations is larger than a number of two shot imaging operations. 
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Tajima (U.S. 2018/0031714).
Regarding claim 1:
Tajima discloses a radiography apparatus comprising:
 a radiation source (Fig. 1, 12) that emits radiation; 
a radiation detector (Fig. 1, 20A and 20B) that detects the radiation transmitted through a subject (Fig. 1, W) and outputs a radiographic image of the subject ([0070], image processing);
 a radiation source control unit (Fig. 1, 18) that performs control to direct the radiation source to emit a first radiation with a first energy distribution ([0153], tube voltage during first imaging conditions) and a second radiation with a second energy distribution ([0153], tube voltage during second imaging condition) different from the first energy distribution ([0153], second tube voltage is more than the first voltage) in order to acquire an energy subtraction image in which a structure in the subject has been highlighted ([0083], subtraction image obtained) and performs radiation source control for performing a one-shot imaging operation ([0110], one shot imaging), in which only one of the first radiation or the second radiation is emitted ([0110], one shot imaging), at least once for each two-shot imaging operation ([0114], two shot imaging), in which the first radiation and the second radiation are continuously emitted ([0114], two shot imaging), in a case in which an imaging mode continuously acquiring a plurality of energy subtraction images is performed ([0082], and [0143]-[0150], imaging occurs multiple times); and 
a detector control unit (Fig. 3, 58A) that performs detector control to direct the radiation detector to output a first radiographic image based on the first radiation ([0083], image obtained 
However, Tajima fails to disclose wherein, in the imaging mode, a number of one-shot imaging operations is larger than a number of two-shot imaging operations.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-3, and 5-10 are allowable by virtue of their dependency.
Regarding claim 11:
Tajima discloses a method for operating a radiography apparatus comprising a radiation source that emits radiation and a radiation detector that detects the radiation transmitted through a subject and outputs a radiographic image of the subject, the method comprising: 
a radiation source control step of performing control (Fig. 1, 18)  to direct the radiation source (Fig. 1, 12) to emit a first radiation with a first energy distribution ([0153], tube voltage during first imaging conditions) and a second radiation with a second energy distribution ([0153], tube voltage during second imaging condition) different from the first energy distribution in order to acquire an energy subtraction image in which a structure in the subject has been highlighted ([0083], subtraction image) and performing radiation source control for performing a one-shot imaging operation, in which only one of the first radiation or the second radiation is emitted ([0110], one shot), at least once for each two-shot imaging operation ([0110], two shot), in which the first radiation and the second radiation are continuously emitted, in a case in which an imaging mode continuously acquiring a plurality of energy subtraction images is performed  ([0082], and [0143]-[0150], imaging occurs multiple times); and 

However, Tajima fails to disclose wherein, in the imaging mode, a number of one-shot imaging operations is larger than a number of two-shot imaging operations.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Regarding claim 12:
Tajima discloses a non-transitory computer-readable storage medium storing a program for operating a radiography apparatus comprising a radiation source that emits radiation and a radiation detector that detects the radiation transmitted through a subject and outputs a radiographic image of the subject, the program causing a computer to function as:
a radiation source control unit (Fig. 1, 18) that performs control to direct the radiation source to emit a first radiation with a first energy distribution ([0153], tube voltage during first imaging conditions) and a second radiation with a second energy distribution ([0153], tube voltage during second imaging condition) different from the first energy distribution ([0153], second tube voltage is more than the first voltage) in order to acquire an energy subtraction image in which a structure in the subject has been highlighted ([0083], subtraction image obtained) and performs radiation source control for performing a one-shot imaging operation ([0110], one shot imaging), in which only one of the first radiation or the second radiation is emitted ([0110], one shot imaging), at least once for each two-shot imaging operation ([0114], 
a detector control unit (Fig. 3, 58A) that performs detector control to direct the radiation detector to output a first radiographic image based on the first radiation ([0083], image obtained from first imaging condition) and a second radiographic image based on the second radiation ([0083], image obtained) in a case in which the imaging mode is performed.
However, Tajima fails to disclose wherein, in the imaging mode, a number of one-shot imaging operations is larger than a number of two-shot imaging operations.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884